        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 1 of 38



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


MICHAEL P. KEARNS, in his individual capacity and
official capacity as Clerk of the County of Erie, New York,

                                     Plaintiff,                   No. 1: 19-cv-00902-EA W

vs.


ANDREW M. CUOMO, in his official capacity as
Governor of the State of New York,
LETITIA A. JAMES, in her official capacity as
Attorney General of the State of New York, and
MARK J.F. SCHROEDER, in his official capacity as
Commissioner of the New York State Department of
Motor Vehicles,

                                     Defendants.



       PLAINTIFF'S MEMORANDUM OF LAW IN OPPOSITION
             TO DEFENDANTS' MOTION TO DISMISS
         AND IN RESPONSE TO THE AMICI STATES' BRIEF
                            AND
       REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT
        OF HIS MOTION FOR A PRELIMINARY INJUNCTION


                                             MICHAEL A. SIRAGUSA, Erie County
                                             Attorney and Attorney for Plaintiff Michael
                                             P. Keams in his individual capacity and official
                                             capacity as Clerk of the County of Erie, New York

                                             KENNETH KIRBY, ESQ.
                                             THOMAS J. NA VARRO, JR. ESQ.
                                             Assistant County Attorneys, of Counsel
                                             95 Franklin Street, Suite 1635
                                             Buffalo, NY 14202
                                             (716) 858-2208
       Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 2 of 38



                                         Table of Contents



Preliminary Statement                                                                    ]

Argu1nent                                                                                2

I.     Keams has capacity and standing to seek relief from the Green Light Law           2

       A.     Keams has capacity to challenge the Green Light Law                        2

       B.     Keams has standing to challenge the Green Light Law                        .4

              1.        Keams has alleged an injury to his office and, regardless,
                        is also suing in his individual capacity                         .4

              2.        Keams faces a credible threat of prosecution                     6

                        a.     The standard for harboring is broad                       6

                        b.      Keams has the requisite knowledge for harboring          8

                        c.      The government has not disavowed, and has instead
                                demonstrated a credible threat of, enforcement.          9

              3.        Keams faces the credible threat ofremoval from office            12

       C.     Parties are permitted to seek relief under the Supremacy Clause            12

II.   The Green Light Law intrudes on a field occupied by federal legislation
      and conflicts with federal law                                                     14

       A.     The statute's plain language and legislative history confirm it does far
              more than "regulate a matter of traditional state concern."                14

       B.     The federal government occupies the field of harboring,
              which the Green Light Law also seeks to regulate                           16

       C.     The Green Light Law also conflicts with the anti-harboring
              federal statute (8 U .S.C. § 1324)                                         l7

       D.     The Green Light Law also conflicts with federal statutes
              governing information sharing (8 U.S.C. §§ 1373, 1644)                     20

              1.        There is a conflict.                                             20

              2.        The statutes are Constitutional.                                 22
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 3 of 38



                             TABLE OF CONTENTS - cont'd

                                                                            PAGE
       E.     The Green Light Law also conflicts with the anti-employment
              federal statute (8 U.S.C. § 1324a)                              23

III.   Keams meets the preliminary injunction criteria, most of which
       Defendants ignore                                                      25

Conclusion                                                                    25




                                               11
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 4 of 38




                                 TABLE OF AUTHORITIES

                                                                                  Page(s)

Federal Cases

Arizona Dream Act Coal. v. Brewer,
    855 F.3d 957 (9th Cir. 2017), cert. denied, 138 S. Ct. 1279 (2018)                  15

Arizona v. United States,
    567 U.S. 387 (2012)                                                  14, 16, 22, 23, 24

Armstrong v. Exceptional Child Ctr., Inc.,
   135 S. Ct. 1378 (2015)                                                       12, 13, 14

Babbitt v. United Farm Workers Nat 'I Union,
   442 U.S. 289 (1979)                                                                  10

Catizone v. Memry Corp.,
   897 F. Supp. 732 (S.D.N.Y. 1995)                                                      3

Cayuga Nation v. Tanner,
   824 F.3d 321 (2d Cir. 2016)                                                      10, 11

Chamber of Commerce of U.S. v. Whiting,
   563 U.S. 582 (2011)                                                                  17

City ofNew York v. United States,
    179 F.3d 29 (2d Cir. 1999), cert. den, 528 U.S. 1115 (2000)                     21, 22

DeCanas v. Bica,
  424 U.S. 351 (1976)                                                                   17

DelRio-Mocci v. Connolly Properties Inc.,
   672 F.3d 241 (3d Cir. 2012)                                                            7

Friends ofthe E. Hampton Airport, Inc. v. Town ofE. Hampton,
    841 F.3d 133 (2d Cir. 2016)                                                         25

Geier v. American Honda Motor Co.,
   529 U.S. 861 (2000)                                                                  24

Hedges v. Obama,
   724 F.3d 170 (2d Cir. 2013)                                                       10, 11

Kentucky v. Graham,
   473 U.S. 159 (1985)                                                                    4

                                                Ill
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 5 of 38




Knife Rights, Inc. v. Vance,
   802 F.3d 377 (2d Cir. 2015)                                                 10

Lozano v. City ofHazleton,
   724 F.3d 297 (3d Cir. 2013)                                              16, 17

Madeira v. Affordable Hous. Found., Inc.,
  469 F.3d 219 (2d Cir. 2006)                                               17, 24

Marsh v. Rosenbloom,
  499 F.3d 165 (2d Cir. 2007)                 ."                               19

McDonnell v. United States,
   136 S. Ct. 2355 (2016)                                                       10

In re MTBE Prod. Liab. Litig.,
    725 F.3d 65 (2d Cir. 2013)                                                  18

Murphy v. Nat'l Collegiate Athletic Ass 'n,
   138 S. Ct. 1461 (2018)                                                   22, 23

New York State Citizens' Coal. for Children v. Poole,
   922 F.3d 69 (2d Cir. 2019)                                                   13

New York State Rest. Ass 'n v. New York City Bd. ofHealth,
   545 F. Supp. 2d 363 (S.D.N.Y. 2008)                                          25

Printz v. United States,
    521 U.S. 898 (1997)                                                         23

Reno v. Condon,
   528 U.S. 141 (2000)                                                          22

States ofNew York v. Dep't ofJustice,
    343 F. Supp. 3d 213 (S.D.N.Y. 2018), appeal pending, Nos. 19-267 (L),
    19-275 (2d Cir. 2019)                                                       22

Tanvir v. Tanzin,
   894 F.3d 449 (2d Cir. 20 l 8)                                              .4, 5

Tweed-New Haven Airport Auth. v. Tong,
   930 F.3d 65 (2d Cir. 2019)                                               13, 14

United Haulers Ass 'n, Inc. v. Oneida-Herkimer Solid Waste Mgmt. Auth.,
   261 F.3d 245 (2d Cir. 2001)                                                   3



                                                   JV
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 6 of 38




United States of Am. v. Sineneng-Smith,
   910 F.3d 461 (9th Cir. 2018)                                                                10

United States v. California,
   921 F.3d 865 (9th Cir. 2019)                                                        19, 21, 24

United States v. Costello,
   666 F.3d 1040 (7th Cir. 2012)                                                       6, 7, 8, 10

United States v. George,
   779 F.3d 113 (2d Cir. 2015)                                                                  7

United States v. Herrera,
   584 F.2d 1137 (2d Cir. l 978)                                                               l9

United States v. Joseph,
   19-CR-10141, Dkt. 1 (D. Mass. Apr. 25, 2019)                                                11

United States v. Kim,
   193 F.3d 567 (2d Cir. 1999)                                                                  6

United States v. Rubio-Gonzalez,
   674 F.2d 1067 (5th Cir. 1982)   :                                                            7

United States v. Vargas-Cordon,
   733 F.3d 366 (2d Cir. 2013)                                                        6, 7, 18, 19

United States v. Varkonyi,
   645 F.2d 453 (5th Cir. 1981)                                                                 7

Valle de! Sol Inc. v. Whiting,
   732 F.3d 1006 (9th Cir. 2013)                                                       16, 17, 25

Villas at Parkside Partners v. City ofFarmers Branch, Tex.,
    726 F.3d 524 (5th Cir. 2013)                                                                7

Washington v. United States,
  460 U.S. 536 (1983)                                                                           3

Ex parte Young,
   209 U.S. 123 (1908)                                                                     13, 14

State Cases

Bd. ofEd. of Cent. Sch. Dist. No. I, Towns ofE. Greenbush Rensselaer Cty. v. Allen,
    20 N.Y.2d 109 (1967), affd, 392 U.S. 236 (1968)                                             .4


                                               V
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 7 of 38




Cheng San Chen v. Toia,
   67 A.D.2d 1085 (4th Dep't 1979), affd, 50 N.Y.2d 826 (1980)                               3

City ofNew York v. State,
    86 N.Y.2d 286 (1995)                                                                 2, 22

Patterson v. Carey,
   83 Misc. 2d 372 (Sup. Ct. Albany Cty. 1975), affd, 52 A.D.2d 171 (3d Dep't 1976),
   modified, 41 N.Y.2d 714 (1977)                                                            .4

In re World Trade Ctr. Lower Manhattan Disaster Site Litig.,
    30 N.Y.3d 377 (2017)                                            :                     2, 3

Statutes, Regulations, and Rules

8 U.S.C. $ 1324                                                         6, 8, 9, 14, 16, 17, 19

8 U.S.C. § 1324(a)(l)(v)(I)                                                             10, 20

8 U.S.C. $ 1324(a) )(A)(iii)                                                                 6

8 U.S.C. $ 1324a                                                                    19, 23, 24

8 US.C. $ 1373                                                                  20, 21, 22, 23

8 U.S.C. $ 1644                                                                 20, 21,22, 23

Clean Air Act                                                                               19

Driver's License Privacy Protection Act, 18 U S.C. $ 2721, et seq                       21, 22

Green Light Law                                                                        Passim

Immigration Refonn and Control Act..                                                17, 23, 24

Immigration and Nationality Act                                                             14

N.Y. Executive Law§ 63(1)                                                                   12

N.Y. Executive Law§ 63-a                                                                    12

Utah Code Ann. § 53-3-205.5                                                                 11

Other Authorities

N.Y. Const., Art. 13, $ 13(a)                                                               12

Exec. Order No. 13768, 82 Fed. Reg. 8799 (2017)                                             11
                                               VI
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 8 of 38




                                      Preliminary Statement

               Defendants and many of the state amici contributors dedicate much of their

submissions to arguing the legality and wisdom of issuing a driver's license to individuals

illegally in the United States. But the Green Light Law goes much further than that, namely, it

also: (a) prohibits Mr. Kearns and his staff from disclosing evidence of a crime to federal

immigration authorities and (b) requires that licensees be promptly alerted when the federal

immigration authorities seek their DMV records. The state statute, by its terms, interferes with

federal immigration regulation. Indeed, the statute invites the following questions:

               1.      If the purpose of the Green Light Law is traffic safety, then why does it
                       also prohibit the sharing of information with federal immigration
                       authorities and require state agents to promptly alert licensees when those
                       authorities seek their records?

               2.      Why are these two requirements limited to federal immigration
                       authorities?

               3.      If, as Defendants claim, a County Clerk's office would never obtain
                       information or records regarding a licensee's immigration status, then why
                       does the statute include these two requirements?

               4.      Similarly, why does the statute include no severability clause, in the event
                       either of these requirements is struck down as unconstitutional?

               5.      And if the Legislature was merely trying to preserve limited State
                       resources when it prohibited its agents and employees from sharing
                       information with immigration authorities, then why does the statute then
                       require the same State agents and employees to promptly alert licensees
                       when immigration authorities seek their records?

               The answers are obvious. The purpose of the Green Light Law is not only to

issue licenses to individuals illegally in the United States, but also to harbor or shield them from

detection, exposing Kearns and other agents of the State to the risk of criminal prosecution.

Defendants pretend the second purpose does not exist. None of the other state statutes that grant

licenses to undocumented immigrants goes as far as New York's. This is precisely the type of
             Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 9 of 38




     state interference into federal immigration regulation that the Supreme Court and Courts of

     Appeals have warned against.

                    Defendants dedicate more than half of their argument section to meritless

     technical or procedural points, many of which have already been mooted by the First Amended

     Complaint. They also contradict Governor Cuomo's prior request for courts to decide the

     constitutionality of the Green Light Law, which requires a detennination on the merits. And

     substantively, the Green Light Law plainly goes beyond traditional areas of state control and

     intrudes into an area in which the federal government already occupies the field-the harboring

     of immigrants illegally in the United States. At minimum, this state statute conflicts with federal

     statutes governing harboring, information sharing, and employment. As such, the Court should

     deny the motion to dismiss, and grant Kearns' motion for a preliminary injunction.


                                                 Argument

I.          Kearns has capacity and standing to seek relief from the Green Light Law.

            A.      Kearns has capacity to challenge the Green Light Law.

                    Although New York municipal officials are generally prohibited from suing the

     State (or challenging State legislation), courts have identified several exceptions. See City of

     New York v. State, 86 N.Y.2d 286,292 (1995). Relevant here is the exception where "the

     municipal challengers assert that if they are obliged to comply with the State statute they will by

     that very compliance be forced to violate a constitutional proscription." Id. The Court of

     Appeals has noted that these are common-law exceptions, adding: "[w]e have never stated that

     this list is exhaustive." In re World Trade Ctr. Lower Manhattan Disaster Site Litig., 30 N.Y.3d

     377, 402 (2017). The Court noted these exceptions were "derived from a line of analogous



                                                      2
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 10 of 38



federal cases," identifying potential additional exceptions within that line, including actions

brought by local officials under the Supremacy Clause. Id. at 386 n.4.

               Keams' claim falls squarely within both the existing exception for Constitutional

proscriptions as well as the suggested exception for Supremacy Clause challenges. If, in his

capacity as Clerk, he complies with the Green Light Law, he will be forced to violate the United

States Constitution's prohibition (under the Supremacy Clause) against enacting and carrying out

state laws preempted by federal law. See, e.g., Washington v. United States, 460 U.S. 536, 538

(1983) ("Supremacy Clause prohibits states from taxing the United States directly.") ( emphasis

added); United Haulers Ass 'n, Inc. v. Oneida-Herkimer Solid Waste Mgmt. Auth., 261 F.3d 245,

253 (2d Cir. 2001) ("Although the Supremacy Clause prohibits state regulation of interstate

commerce in areas where Congress has spoken .... ") (emphasis added); Catizone v. Memry

Corp., 897 F. Supp. 732, 737 (S.D.N.Y. 1995) (citing N.J. decision for the proposition that the

"Supremacy Clause prohibits state law from imposing a duty to transfer in violation of federal

law.") ( emphasis added); Cheng San Chen v. Toia, 67 A.D.2d I 085, 1085-86 (4th Dep't 1979),

ajf'd, 50 N.Y.2d 826 (1980) ("The supremacy clause of the United States Constitution prohibits

the adoption by a state of programs that are more restrictive than those defined in the Social

Security Act or the regulations promulgated thereunder.") ( emphasis added).

               Defendants erroneously claim that Keams fails to identify any obligations

imposed on him or the office of the Clerk by the Supremacy Clause. Not so. Keams is an agent

and officer of the state, required to carry out the mandates of a statute that the Supremacy Clause

prohibits. 1n one breath, Defendants appear to argue that because Kearns is not the State, the

Supremacy Clause does not proscribe his conduct. But, in the next breath, they argue that

Keams cannot sue the State because he is the State. Defendants cannot have it both ways.

                                                 3
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 11 of 38




Further, this exception requires that Keams "be forced to violate g_ constitutional proscription."

(Emphasis added). This includes the State's proscription, with Keams acting as the State's

agent. See, e.g.; Patterson v. Carey, 83 Misc. 2d 372,376 (Sup. Ct. Albany Cty. 1975), affd, 52

A.D.2d 171 (3d Dep't 1976), modified, 41 N.Y.2d 714 (1977) ("The individual plaintiffs as

members of the Authority have the requisite standing to obtain a declaratory judgment

concerning the constitutionality of Section 153 c.").'

               Regardless, Keams is also now suing in his individual capacity, after Defendants

claimed Keams lacks standing to sue in his official capacity as Clerk. See Point I(B), infra; First

Amended Complaint ("FAC"), Dkt. 41. The above-referenced capacity limitation applies only to

state entities and officers; there is no such limitation for Keams to sue as an individual.


       B.      Kearns has standing to challenge the Green Light Law.

               1.      Kearns has alleged an injury to his office and, regardless,
                       is also suing in his individual capacity.

               Keams has standing to bring this lawsuit in his official capacity. Courts often

discuss this issue in the context of whether local officials being sued are properly named in their

individual or official capacities. See, e.g., Kentucky v. Graham, 473 U.S. 159, 165-66 (1985);

Tanvir v. Tanzin, 894 F.3d 449, 458-59 (2d Cir. 2018). But the general principle of these cases is

clear: government officials are properly named in their official capacities when the government

entity they represent is a real party in interest to the relevant dispute. See Graham, 47 U.S. at


       At the time, the courts appeared to use the term "standing" interchangeably with
       "capacity" in the context of whether an officer or agency of the State could sue the State.
       See Bd. ofEd. of Cent. Sch. Dist. No. 1, Towns ofE. Greenbush Rensselaer Cty. v. Allen,
       20 N.Y.2d 109, 115 n.l (1967), affd, 392 U.S. 236 (1968), rev 'g. 27 A.D.2d 69, 71 (3d
       Dep't 1966) (holding board of education lacked "standing" to sue the State over allegedly
       unconstitutional statute because of [t]he basic principle involved is that the municipality
       or other agency is the creation of the State, subject to its direction and control.").

                                                  4
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 12 of 38



166 ( explaining that in official capacity suits "the real party in interest is the entity"); Tanvir, 894

F.3d at 459 ( explaining "in an official capacity suit, the real party in interest... is the

governmental entity and not the named official"). Thus, to bring this case in his official

capacity, Mr. Keams need only establish that the Erie County Clerk's Office is a real party in

interest to this particular dispute.

                Defendants concede Keams was required only to plead facts which, if accepted as

true, demonstrate a cognizable injury to his office. See Defs.' Br. at 13. Kearns meets this

requirement. All of the injuries identified in the First Amended Complaint are unique to the

person holding the position of County Clerk. In other words, the only reason the Green Light

Law creates a threat of prosecution, removal from office, and other harm to Keams is because he

holds the position of Erie County Clerk and is required-in his official capacity-to carry out the

mandates of the Green Light Law.

                Although the Clerk's Office cannot itself be prosecuted, it would undoubtedly be

harmed if Keams and others subsequently holding his position are prosecuted for a federal

offense for complying with the Green Light Law. Similarly, the Clerk's Office will inevitably

suffer harm if the Clerk is removed from office each times/he chooses to comply with federal

law rather than the mandates of the Green Light Law. Therefore, Keams sufficiently alleges

injury to the Office of the Clerk and has standing to bring this suit in his official capacity.

                Defendants' argument is also now academic. Keams has amended the Complaint

to sue in both his official and individual capacities, and clearly has standing to bring this claim in

his individual capacity. Threat of prosecution, removal from office, and the related harm are

cognizable injuries sufficient to create standing for Keams as an individual.




                                                    5
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 13 of 38




               2.      Kearns faces a credible threat of prosecution.

               Defendants claim Keams will not be prosecuted for violating the Green Light

Law because: (1) he would never have the requisite knowledge to violate the federal anti-

harboring statute (8 U.S.C. § 1324); and (2) even if he did, the federal government would never

charge him. Neither argument is correct, as confirmed by controlling authority that Defendants

almost entirely ignore, as well as the facts pleaded in the First Amended Complaint.


                       a.      The standard for harboring is broad.

               Under 8 U.S.C. § 1324(a)(l)(A)(iii), a person faces imprisonment ifhe in

"knowing or in reckless disregard of the fact that an alien has come to, entered, or remains in the

United States in violation oflaw, conceals, harbors, or shields from detection, or attempts to

conceal, harbor, or shield from detection, such alien in any place, including any building or any

means of transportation." Id. (emphasis added).

               Defendants insist the statute applies only to "alien smuggling." Defs.' Br. at 15

( citing Costello). Not so. While that may have been an original purpose, Congress and the

courts have expanded its application and reach. In the Second Circuit, which applies an

"arguably[] broader conception of harboring" than others, the phrase "conceals, harbors, or

shields from detection" refers to "conduct which is intended to facilitate an alien's remaining in

the United States illegally and to prevent detection by the authorities of the alien's unlawful

presence." United States v. Vargas-Cordon, 733 F.3d 366, 380-82 (2d Cir. 2013) (citing United

States v. Kim, I 93 F.3d 567, 574 (2d Cir. 1999)). "A defendant must engage in conduct that is

intended both to substantially help an unlawfully present alien remain in the United States-such

as by providing him with shelter, money, or other material comfort-and also is intended to help

prevent the detection of the alien by the authorities." Id. (emphasis added). "[A] defendant who

                                                  6
       Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 14 of 38



intends to conceal an illegal alien from authorities may be guilty of harboring even though his

conduct lack[s] the hallmarks of active, classic concealment."' United States v. George, 779

F.3d 113, 119 (2d Cir. 2015) (quoting Vargas-Cordon, 733 F.3d at 382) (affirming a jury

instruction stating: [h]arboring means simply to afford shelter to, shield from detection, to act in

a way that prevents the authorities from learning of the fact that an alien is in the United States

illegally. You need not find that...[the defendant] acted secretly or that the harboring of the

alien was clandestine."). There is no "smuggling" requirement in the law.

               Similarly, the Fifth Circuit acknowledges the statute is "intended to broadly

proscribe any knowing or willful conduct fairly within any of these terms that tends to

substantially facilitate an alien's remaining in the United States illegally... • Villas at

Parkside Partners v. City ofFarmers Branch, Tex., 726 F.3d 524,529 (5th Cir. 2013) (quoting

United States v. Rubio-Gonzalez, 674 F.2d 1067, 1073 n.5 (5th Cir. 1982); United States v.

Varkonyi, 645 F.2d 453,459 (5th Cir. 1981)).

               In support of their proposed "smuggling" requirement, Defendants cite DelRio-

Mocci and Costello, but neither decision contradicts the Second Circuit's broad standard. In

DelRio-Mocci v. Connolly Properties Inc., 672 F .3d 241, 24 7 (3d Cir. 20 I 2), the court noted

examplesrelevant to this case
                            of when a person's conduct falls within the anti-harboring

statute, including, among other things, when someone "attempted to warn undocumented

individuals of the presence of law enforcement authorities" or "impede a law enforcement

investigation." Defendants ignore this part of the holding. Similarly, in United States v.

Costello, 666 F.3d 1040, 1045 (7th Cir. 2012), the court noted that the defendant, whose live-in

boyfriend was in the United States illegally, "was not trying to encourage or protect or secrete

illegal aliens." Co-habitation was not enough. Nothing of the sort is at issue here.

                                                  7
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 15 of 38




               Notably, Costello involved a criminal prosecution under the anti-harboring

statute, reinforcing the credible threat of prosecution Kearns faces here. There, the defendant

was convicted, with a reversal on appeal and with the court warning that federal prosecutors

enforce the anti-harboring statute too aggressively:


               The government tells us not to worry: we judges can rely on
               prosecutors to avoid bringing cases at the outer margin of the
               government's sweeping definition of "harboring." But this case is
               at the outer margin. No doubt it was brought because the Justice
               Department suspects that the defendant was involved in her
               boyfriend's drug dealings, but cannot prove it, so the Department
               reaches into its deep arsenal (the 4000-plus federal crimes) and
               finds a crime that she doubtless never heard of that it can pin on
               her. She was sentenced only to probation and to pay a fine but
               now has a felony record that will dog her for the rest of her life if
               she loses this appeal.

Id. at 1048. The prosecution in Costello set the Seventh Circuit's "outer margin" for defining

harboring. Even if that standard applied instead of the broader one in the Second Circuit, Keams

is well within that margin, for the reasons set forth below.


               b.      Kearns has the requisite knowledge for harboring.

               Defendants incorrectly claim Keams could never have the requisite knowledge of

a licensee's immigration status to violate 8 U.S.C. § 1324. See Defs.' Br. at 17-18. To the

contrary, he and his staff frequently obtain-unsolicited-documents and information from

license applicants regarding their immigration status. See F AC ,i 34. Erie County, as a border

community, has become a hub of immigration, and applicants are often uncertain about

application procedures, including what type of records are required and what type of license they

can obtain. When sorting through these issues, it is not unusual for applicants to volunteer

infonnation or records regarding their immigration status. Id. This provides Keams and others

actual knowledge that the person is illegally in the United States. And if any of these records
                                                  8
       Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 16 of 38




were provided to the Clerk in support of a license application, the Green Light Law allows them

to be retained "for a limited period necessary to ensure the validity and authenticity of such

documents." F AC, Ex. A at §5(8)(d); YTL§ 502(8).

               Defendants' argument also crumbles under the plain text of the statute. If, as

Defendants claim, a County Clerk's office would never obtain these records or information, then

why does the statute expressly prohibit sharing a licensee's information and records with federal

immigration authorities and then require the licensee to be promptly alerted when immigration

authorities request it? The answer is simple: to shield the licensee from their detection.

               Defendants create a straw-man argument, claiming Kearns is merely assuming

everyone who applies for a standard license is here illegally. The universe is actually much

smaller. The conversations referenced above are far more likely to occur with individuals who

apply for a license but do not have a social security number. As Governor Cuomo explained,

this change to the state's procedure for issuing licenses was designed to "create a driver's license

for undocumented people." FAC { 30., Defendants cannot credibly argue otherwise.


                       c.      The government has not disavowed, and has instead
                               demonstrated a credible threat of, enforcement.

               When the Clerk's Office has actual knowledge of, or recklessly disregards,

evidence of illegal immigration, and then is prohibited from sharing that information or evidence

with federal immigration authorities-coupled with the requirement for the undocumented

licensee to be promptly notified when federal immigration authorities request the information or

evidence-the collective conduct falls within the prohibition of 8 U.S.C. $ 1324. Kearns faces a

credible threat of prosecution under this statute by helping to shield these individuals from the




                                                  9
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 17 of 38




detection of immigration authorities. 2

               A person facing a credible threat of prosecution "should not be required to await

and undergo a criminal prosecution as the sole means of seeking relief." Babbitt v. United Farm

Workers Nat 'l Union, 442 U.S. 289, 298 (1979). Indeed, the Second Circuit evaluates whether

the plaintiff has alleged threatened prosecution, likely prosecution, or "even that a prosecution is

remotely possible." Cayuga Nation v. Tanner, 824 F.3d 321, 331-32 (2d Cir. 2016) (quoting

Knife Rights, Inc. v. Vance, 802 F.3d 377, 384 (2d Cir. 2015). This standard "is quite forgiving

to plaintiffs seeking such preenforcement review, as courts are generally willing to presume that

the government will enforce the law as long as the relevant statute is recent and not moribund."

Id. (citing Hedges v. Obama, 724 F .3d 170, 196 (2d Cir. 2013) (internal quotation marks

omitted; emphasis added).

               The Supreme Court "presume/s] such intent in the absence ofa disavowal by the

government or another reason to conclude that no such intent existed." Hedges, 724 F.3d at 197

(emphasis added). Courts cannot rely on the government's "noblesse oblige" not to prosecute.

See McDonnell v. United States, 136 S. Ct. 2355, 2372-73 (2016); United States ofAm. v.

Sineneng-Smith, 910 F .3d 461, 4 78 (9th Cir. 2018). Indeed, prosecutors have demonstrated a

willingness to pursue "cases at the outer margin of the government's sweeping definition of

'"harboring."' Costello, 666 F.3d at 1048.



2
       While Defendants claim it is "highly unlikely" that Keams himself would be notifying
       the licensee, in doing so they admit he could, indeed, be faced with the circumstance
       (which is all that is necessary for a credible threat of prosecution). They also fail to
       address the fact that Keams could be charged as a conspirator under the statute-even if
       he is not the actual person who sends the notification. See 8 U.S.C. $ 1324(a)(Dv)0).
       Indeed, if Keams is instead required to forward the request to the DMV Commissioner
       (who then notifies the licensee), this would qualify as conspiracy.

                                                 10
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 18 of 38




               There is no disavowal from the federal government here. Instead, there are

multiple, credible indications of possible prosecution. The Trump Administration threatened

retaliation against local officials that it believes are interfering with the enforcement of federal

immigration law. See Keams Deel. ,i 7, Ex. A. Earlier this year, federal prosecutors obtained

indictments of a Massachusetts state court judge and court officer for allegedly obstructing an

immigration-removal proceeding after they let "an undocumented immigrant[] slip out the back

door of Newton District Court." See id.    8, Ex.    B. See United States v. Joseph, 19-CR-10141,

Dkt. 1 (D. Mass. Apr. 25, 2019). And the Trump Administration issued an Executive Order

prioritizing immigration enforcement, stating it is the policy of the executive branch to "make

use of all available systems and resources to ensure the efficient and faithful execution of the

immigration laws of the United States." Exec. Order No. 13768, 82 Fed. Reg. 8799 (2017).

                Defendants ignore the critical language of the holdings in Cayuga Nation,

Hedges, and other cited authority and, instead, offer an incomplete and arguably misleading

characterization of the standard to establish a "credible threat of prosecution." See Defs.' Br. at

* 14. The bar is not nearly as high as they claim. And even if it were, Keams clears it.

                Defendants also claim Keams is unlikely to be prosecuted because other states

have issued licenses to undocumented immigrants without prosecution. This argument fails for

two reasons. First, none of the statutes in those other states goes as far as New York's. Only a

small number of them prohibit the disclosure of the licensee's information (and only one appears

to single out federal immigration enforcement).3 And none appears to require the licensee to be

promptly notified when federal immigration authorities request their information from the DMV.


3
        One of the states, Utah, even requires its DMV to notify federal immigration authorities if
        they learn that a licensee has committed a crime. See Utah Code Ann. $ 53-3-205.5.

                                                    11
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 19 of 38



See National Immigration Law Center, State Laws Providing Access to Driver's Licenses or

Cards, Regardless ofImmigration Status, available at https://www.nilc.org/wp-

content/uploads/2015/1 1/drivers-license-access-table.pdf (last visited Sept. 16, 2019). Second,

only recently has the federal government, under the current Administration, taken such

aggressive positions on illegal immigration. Keams is sailing into unchartered waters.


               3.      Kearns faces the credible threat of removal from office.

               Based on the standard set forth immediately above, Keams also faces a credible

threat ofremoval from office. Neither Governor Cuomo nor Attorney General James, who have

the statutory powers and duties related to removing an official from office, have disavowed

removing Keams ifhe fails to follow the requirements of the Green Light Law. See N.Y. Const.,

Art. 13, § 13(a); N.Y. Executive Law§§ 63(1), 63-a. The Governor has publicly refused to rule

out removal, with the Lieutenant Governor stating: "we'll certainly look at our options," adding

that clerks are obligated to uphold the laws of the state. See Keams Deel. ,i 15, Exs. E-F. This

comment, coupled with the other refusals to rule out removal, confirm it may happen to Keams.


       C.      Parties are permitted to seek relief under the Supremacy Clause.

               Defendants claim Keams cannot challenge the Green Light Law under the

Supremacy Clause because he does not "enforce" the underlying federal statutes that preempt it.

But Keams is not attempting to "enforce" these statutes. Instead, he seeks an injunction

preventing Defendants from implementing and enforcing (against him) a preempted State statute

which, ifhe follows, puts him at risk of prosecution.

               Defendants cite Armstrong v. Exceptional Child Ctr., Inc., 135 S. Ct. 1378, 1383

(2015), for the sweeping proposition that, because the Supremacy Clause confers no individual


                                                12
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 20 of 38




rights, Keams has no recourse here. This is not what Armstrong says. In Armstrong, private

health care providers (paid through Medicaid) sued Idaho state health officials to force them to

comply with a federal reimbursement rate standard. The Court held that the Supremacy Clause

did not create an implied right of action, and that the underlying federal reimbursement statute

included an administrative remedy. Id. at 1385. The Court even noted that its ruling would not

leave the providers with "no resort" because "[t]heir relief must be sought initially through the

Secretary rather than through the courts." Id. at 1387. The Court also highlighted the long and

valid history of federal courts granting injunctions against state officers who plan to violate

federal law. Id. at 1384 (citing Ex parte Young, 209 U.S. 123, 155-156 (1908)); id. at 1391

(Sotomayor, J. concurring) ("that does not mean that parties may not enforce the Supremacy

Clause by bringing suit to enjoin preempted state action."). In doing so, courts look to the

underlying statutes to see if there is an "intent to foreclose" equitable relief such as an injunction.

               This case is not Armstrong. Unlike the healthcare providers there, Keams is not

seeking to use the Supremacy Clause as the springboard for a cause of action to sue the State for

more money. And unlike those providers, Keams has no administrative remedy. Indeed,

Defendants' position would leave Keams with "no resort" and ultimately subject him to federal

prosecution if he follows state law. Earlier this year, the Second Circuit highlighted such a

distinction in refusing to extend Armstrong to an instance when there was no administrative

remedy for foster parents challenging maintenance payments. See New York State Citizens'

Coal. for Children v. Poole, 922 F.3d 69, 85 (2d Cir. 2019) (highlighting the distinction in the

context of a $ 1983 action). And the Second Circuit never even referenced such a prohibition in

Tweed-New Haven Airport Auth. v. Tong, 930 F .3d 65, 69 (2d Cir. 2019), where local

government entities sued the state attorney general alleging a state statute was preempted by

                                                  13
              Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 21 of 38




      federal legislation and, therefore, violated the Supremacy Clause. They had no other recourse, as

      the challengers would have been presented with the impennissible choice "between abandoning

      [their] rights or risking prosecution." Id. at 70 (internal quotation omitted).

                      Also, Keams is not trying to "enforce" the underlying immigration statutes,

      particularly the anti-harboring statute. He is bringing this case because it will be enforced

      against him if he follows a state statute. In the cases Defendants cite, workers attempted to sue

      employers-for damages-for violating federal immigration statutes such as the Immigration

      and Nationality Act. The courts held there was no private right of action under them. See Defs.'

      Br. at 21. But Keams is not suing his employer (or others) for money for employing

      individuals illegally in the United States. Nor is he suing to have someone jailed or fined for

      violating the federal anti-harboring statute (8 U.S.C. § 1324). Rather, he seeks to enjoin State

      officials from implementing an unconstitutional State statute-so he can avoid prosecution. See

      Exparte Young, 209 U.S. 123, 155-56. There is nothing in the underlying federal statutes

      signaling an "intent to foreclose" this type of relief, particularly where he has no other resort.

                      And what, exactly, do Defendants propose Keams do? Wait to be prosecuted? If

      complying with a state law could land him in federal prison, then he ought to be able to enjoin

      enforcement of the state law. Nothing in Armstrong requires otherwise.


II.          The Green Light Law intrudes on a field occupied by federal legislation
             and conflicts with federal law.

             A.      The statute's plain language and legislative history confirm it does far more
                     than "regulate a matter of traditional state concern."

                     No one is disputing that courts should assume that "the historic police powers of

      the States are not superseded unless that was the clear and manifest purpose of Congress."

  Arizona v. United States, 567 U.S. 387,399 (2012). And no one is disputing that the issuance of

                                                        14
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 22 of 38




driver's licenses is a traditional area of state concern. See Arizona Dream Act Coal. v. Brewer,

855 F.3d 957,973 (9th Cir. 2017), cert. denied, 138 S. Ct. 1279 (2018). But Defendants ignore

the fact that the Green Light Law does far more than issue driver's licenses.

               In addition to not requiring license applicants "to prove that they are lawfully

present in the United States," see F AC, Ex. A, § 5(8)(b ), the statute prohibits the disclosure of

the applicant's records and information to federal immigration authorities (absent a warrant or

court order), and then requires the licensee to be notified within three days if his or her

information is requested by them. See id. § 2. Alerting individuals illegally in the United States

that federal immigration authorities are investigating them-and prohibiting the disclosure of

their information and records to those authorities-are not areas of "traditional state concern."

               While Defendants cite the Legislature floor debates to support their claim that the

Green Light Law's purposes are road safety and generating revenue for the State, the legislative

history accompanying the bill-and the comments from its sponsors-are rife with references to

other purposes outside traditional areas of state concern. The Bill Sponsor's Memorandum

identifies the employment of undocumented immigrants as the statute's primary purpose and

even emphasizes the protection of their records:


               The need to secure driving privileges for all residents of New
               York, including undocumented immigrants, has been a long term
               effort that has reached the pinnacle of urgency. From farm labor to
               construction jobs, the tight labor market and lowering
               unemployment rates have created a lower [] supply of workers to
               many sectors in New York's economy. Not allowing
               undocumented persons to have licenses issued by DMV has had
               and is continuing to have a negative impact on the economy.
                                       k       k        k


                This legislation allows for the issuance of a driver's license,
                protects the data of those applying for such privilege from
                unwarranted release and moves New York closer to recognizing
                                                   15
       Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 23 of 38




               the huge and positive economic impact undocumented residents
               have on the economy.

See Keams Deel., Ex. J. Multiple Bill Sponsors also identified employment of undocumented

immigrants as the Bill's purpose. Id. And Sponsor Senator Luis Sepulveda said the statute was

intended to "keep[] hardworking families together." See Keams Deel., Ex. I. Protecting

undocumented aliens from immigration authorities and keeping them with their families (and

gainfully employed) are not traditional areas of state concern. These purposes are con finned by

the plain text of the statute, as demonstrated by the five questions Keams asks in the Preliminary

Statement. Therefore, no presumption against preemption saves the Green Light Law's

provisions at issue here.


        B.     The federal government occupies the field of harboring,
               which the Green Light Law also seeks to regulate.

               [T]he federal scheme on harboring [ of aliens] is comprehensive and field

preemptive." See Valle def Sol Inc. v. Whiting, 732 F.3d 1006, 1025 (9th Cir. 2013) (citing

Lozano v. City ofHazleton, 724 F.3d 297,316 (3d Cir. 2013)). The Green Light Law regulates

harboring. The questions Keams poses in the Preliminary Statement dispel the notion that the

statute merely involves the issuance oflicenses and regulation of road safety. The statute also

shields undocumented immigrants from the detection of federal immigration authorities by

prohibiting the disclosure of their information and records, and by requiring they be promptly

notified when federal immigration authorities request their information or records. This is

harboring, and the statute is, therefore, field preempted. Why else would the statute include

these provisions that specifically single out immigration authorities?

               When viewed through this lens, the Green Light Law resembles the state statutes

that courts have determined to be preempted by Section 1324. See, e.g., Arizona, 567 U.S. at

                                                 16
       Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 24 of 38



399; Valle del Sol Inc., 732 F.3d at 1023; Lozano, 724 F.3d at 316; South Carolina, 720 F.3d at

531; Alabama, 691 F.3d at 1288; Georgia Latino All. for Human Rights, 691 F.3d at 1267.

Although in these cases the states had attempted to complement or even more rigorously enforce

immigration anti-harboring efforts, that is not why they were preempted; rather, it was because

the states had legislated within the field of harboring, which Congress had already determined to

be within its exclusive governance. In Valle del Sol Inc., the preempted statute prohibited the

"shield[ing] of an unauthorized alien." 732 F.3d at 1019. Here, the Green Light Law requires it.

               Defendants claim Madeira v. Affordable Hous. Found., Inc., 469 F.3d 219,240

(2d Cir. 2006), supports their position that the Green Light Law "occupies an entirely different

field," not harboring. But the statute in Madeira, which was not preempted, involved "traditional

state tort or labor laws determining the compensatory damages recoverable for personal

injuries." The statute was not designed to affirmatively shield undocumented immigrants from

detection. Defendants also cite DeCanas v. Bica, 424 U.S. 351, 355 (1976), which is no longer

good law because the statute at issue was superseded by the 1986 Immigration Refonn and

Control Act ("IRCA"), meaning it would be preempted today. See Chamber of Commerce of

US v. Whiting, 563 U.S. 582,588 (2011). Field preemption applies here.

       C.      The Green Light Law also conflicts with the anti-harboring
               federal statute (8 U.S.C. § 1324).

               At minimum, the Green Light Law conflicts with 8 U.S.C. § 1324-preventing

compliance with it and standing as an obstacle to the accomplishment and execution of its

purposes and objectives. Defendants persist in repeating that the statute "arose from the

prohibition against smuggling." Defs.' Br. at *30. But they ignore that, over time, it has

expanded to cover much broader conduct, particularly within the Second Circuit, as set forth


                                                17
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 25 of 38



above in Point 1(8)(2). See United States v. Vargas-Cordon, 733 F.3d 366, 381 (2d Cir. 2013)

("The broader structure of§ 1324(a) further supports reading 'conceals, harbors, or shields from

detection' as sharing a common 'core of meaning' centered around evading detection.")

( citations omitted). Defendants also persist in claiming that the purpose of the Green Light Law

is to issue licenses, which is "far afield" from smuggling. But that is only g_ purpose of the

statute. Its plain text confirms that it also requires Keams and others to shield undocumented

immigrants from the detection of federal immigration authorities.

               Defendants persist in claiming that the Green Light Law merely seeks to preserve

limited State resources when it prohibits its agents and employees from sharing information with

immigration authorities. But why, then, does the statute then require the same State agents and

employees to promptly alert licensees when immigration authorities seek their records?

Defendants persist in claiming that a County Clerk's office (or OMV) would never obtain

information or records regarding a licensee's immigration status. But why, then, does the statute

forbid the disclosure of their records specifically to federal immigration authorities and require

the licensee to be promptly alerted when federal immigration authorities request his or her

records or information? Defendants persist in claiming the statute is designed merely to protect

private information. But why, then, does it specifically protect it from federal immigration

authorities? Defendants also persist in claiming that the Green Light Law is not preempted

because the federal REAL ID Act permits states to issue "lesser" standard licenses not accepted

for federal purposes. But why, then, does the Green Light Law require the Clerk's Office to do

much more than issue standard licenses to undocumented immigrants?

               The cases cited by Defendants neither answer these questions nor support

Defendants' arguments against conflict preemption. In re MTBE Prod. Liab. Litig., 725 F.3d 65

                                                 18
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 26 of 38




(2d Cir. 2013), addressed whether the Clean Air Act preempted New York localities from suing

gasoline distributors over contamination caused by their additives. It did not. Marsh v.

Rosenbloom, 499 F.3d 165 (2d Cir. 2007), addressed whether CERCLA's statute oflimitations

preempted Delaware's statute of limitations to sue a dissolved corporation. It did not because

one statute addressed the capacity to be sued while the other addressed liability. The premise of

these cases might have applied here if the State had simply decided to issue licenses to

undocumented immigrants-and the mere benefits of the license alone aided the immigrants in

avoiding the detection of federal authorities. But, again, that is not the case here.

               Finally, Defendants cite United States v. California, 921 F.3d 865, 881 (9th Cir.

2019), because, there, the court did not preempt a California statute requiring employers to notify

employees in advance of immigration employment inspections. Defendants fail to mention this

was not a harboring case. The court never addressed whether notifying undocumented

immigrants of impending federal immigration inspections could fall within the definition of

harboring under 8 U.S.C. $ 1324. The issue was whether it conflicted with $ 1324a (a different

statute), prohibiting the employment of undocumented individuals.

               In contrast, the Second Circuit has already determined similar conduct falls within

the definition of harboring. In United States v. Herrera, 584 F.2d 1137, 1142 (2d Cir. 1978), the

defendants had installed a system designed to alert employees whenever immigration officials

approached the building. In a later decision, the court cited this case in describing its "arguably

[] broader conception of 'harboring."' Vargas-Cordon, 733 F.3d at 380. The Green Light Law's

requirement to promptly notify undocumented immigrants that federal immigration authorities

are investigating them, coupled with the shielding of their records and infonnation, serves the




                                                  19
       Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 27 of 38




same purpose to alert them that authorities are coming." Thus, it is conflict preempted.


       D.      The Green Light Law also conflicts with federal statutes
               governing information sharing (8 U.S.C. $$ 1373, 1644).

               1.      There is a conflict.

               Under 8 U.S.C. $$ 1373 and 1644, states cannot prohibit local officials or

governments from sending information to federal immigration authorities regarding citizenship

or immigration status. This is precisely what the Green Light Law does when it requires that the

DMV Commissioner (and any agent or employee): "shall not disclose or make accessible in any

manner records or information that he or she maintains, to any agency that primarily enforces

immigration law .... " This conflicts with (and even appears to be expressly pre-empted by)

federal law in an area that Congress has the plenary power to regulate.

               Defendants claim the federal statutes are unconstitutional and do not actually

conflict with the Green Light Law. First, for the reasons set forth below in Point II(D)(2), the

statutes are Constitutional, as the Second Circuit has already confirmed. Second, they plainly

conflict with the Green Light Law. Although Keams and his staff may be prohibited from

inquiring about an individual's immigration status, this does not mean that they do not obtain this

infonnation. Applicants for licenses sometimes volunteer this information, and provide

supporting materials, when they come to the Clerk's Office to apply for a license, especially in a

border-city like Buffalo, which has seen a significant increase in its immigrant population. FAC




4
       As explained above in footnote 2, Defendants not only acknowledge that Kearns or his
       office could be required to notify the licensee (although they call it "highly unlikely), but
       they also fail to address the fact that Kearns would be equally susceptible to prosecution
       under 8 U.S.C. § 1324(a)(l)(v)(I) for conspiracy to harbor ifhe is instead required to
       notify the DMV Commissioner, whom he knows will then notify the licensee.

                                                20
       Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 28 of 38



34. By prohibiting Keams from sharing this information (or documents) with federal

immigration authorities, the Green Light Law expressly conflicts with Sections 1373 and 1644.

               Defendants claim that this restriction is permissible under other federal

information-sharing statutes and is, therefore, valid. Not so. Sections 13 73 and 1644 expressly

prohibit states from doing what New York has done. The analysis ends here. Defendants cite

United States v. California, 921 F.3d 865, 891 (9th Cir. 2019), for the proposition that states

have a general "right, pursuant to the anticommandeering rule, to refrain from assisting with

federal efforts." Perhaps they do. But that general "right" applies only if the state's "refusal"

statute is not otherwise preempted. Notably, the California court-after identifying this general

right-then analyzed whether the state statute conflicted with § 13 73. There, it did not, but only

because the state statute did not restrict the sharing of any specific documents or information

referenced in Section 13 73 (i.e., "information regarding the citizenship or immigration status,

lawful or unlawful, of any individual.") Id. at 891-92. That is not the case here.

               Further, California conflicts with the holding in City ofNew York v. United

States, 179 F.3d 29, 35 (2d Cir. 1999), cert. den, 528 U.S. 1115 (2000), in which the Second

Circuit held, with regard to Section 1373, that "states do not retain under the Tenth Amendment

an untrammeled right to forbid all voluntary cooperation by state or local officials with particular

federal programs." Otherwise, "states will at times have the power to frustrate effectuation of

some [federal] programs." Id. This is precisely what the Green Light Law does-frustrates the

objectives and programs of the federal government.

               Defendants also claim that the above-referenced provision in the Green Light Law

is valid because certain information sharing is voluntary under the Driver's License Privacy

Protection Act ("DPPA"), 18 US.C. $ 2721, et seq. This argument fails for two reasons. First,

                                                 21
        Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 29 of 38




it disregards the direct conflict with Sections 1373 and 1644. Second, the purpose of the DPPA

was to prevent that personal information from being sold. See Reno v. Condon, 528 U.S. 141,

143-44 (2000). It had nothing to do with interfering with federal immigration enforcement.


               2.      The statutes are Constitutional.

               The Second Circuit has already determined 8 U.S.C. $ 1373 is Constitutional and

does not violate the Tenth Amendment's prohibition against commandeering. City ofNew York,

179 F.3d at 35. The same principle applies to 8 U.S.C. $ 1644. Although the Southern District

recently held the Supreme Court's decision in Murphy v. Nat 'l Collegiate Athletic Ass 'n, 138 S.

Ct. 1461 (2018), invalidates City ofNew York, that issue is now pending before the Second

Circuit. See States ofNew York v. Dep't ofJustice, 343 F. Supp. 3d 213 (S.D.N.Y. 2018), appeal

pending, Nos. 19-267 (L), 19-275 (con.) (2d Cir. 2019). This Court is required to follow the

Second Circuit's precedent unless and until it changes, as Murphy does not require a different

result. For a detailed explanation, Keams refers to the Department of Justice's ("DOJ's") briefs

to the Second Circuit in States ofNew York, which are appended to this Memorandum as

Exhibits A and B, and he summarizes three of the main arguments here.

               First, the purpose of Section 1373 is not to commandeer, but to preempt states

from interfering in an area that Congress has the plenary power to legislate (immigration), and

the DOJ cites its legislative history in support of this. Unlike the statute at issue in Murphy,

Section 1373 does not require states to regulate a particular area or enforce a particular scheme.

Instead, Section 1373 simply preempts states from hindering the federal government's

enforcement of the immigration laws against individual aliens. As the DOJ points out, [e]ven if

Congress had not enacted Section 1373, that would follow from basic principles of obstacle

preemption." See Arizona, 567 U.S. at 399. And Murphy "expressly did not did not disturb the

                                                 22
       Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 30 of 38




bedrock principle that state and local laws that obstruct federal laws 'regulat[ing] private actors'

are 'preempt[ed]."' See Ex. A at *33 (quoting 138 S. Ct. at 1479).

               Second, as the Supreme Court warned in Murphy, preemption language can often

be misconstrued as commandeering, as it was here, even when it is not commandeering. See Ex.

A at 34 ("language might appear to operate directly on the States"-even in a targeted way-

but in substance merely prevent the States from obstructing federal regulation of private

parties.") (quoting 138 S. Ct. at 1480).

               Third, requiring states and localities not to interfere with federal inquiries and

schemes is not "commandeering." The Southern District ignored the ruling in Printz v. United

States, 521 U.S. 898,918 (1997), which distinguished statutes that "require only the provision of

information to the Federal Government," as they "do not involve ... the forced participation of

the States' executive in the actual administration of a federal program." See Ex. A at 36. As

the DOJ explains, "the fact that§ 1373 prohibits restrictions on infonnation sharing rather than

affinnatively mandating infonnation sharing makes the statute less intrusive because it allows

local and state officials to individually refuse to provide information to OHS." Id. at *37.

Indeed, Section 13 73 does not require Keams and others to take any action to enforce federal

immigration law. Therefore, Section 1373 (and by extension Section 1644) is Constitutional.


       E.      The Green Light Law also conflicts with the anti-employment
               federal statute (8 U.S.C. § 1324a).

               It is difficult to see how the Green Light Law does not stand as an "obstacle to the

accomplishment of' Congress' objective in passing IRCA. See Arizona, 567 U.S. at 399. The

IRCA "makes it illegal for employers to knowingly hire, recruit, refer, or continue to employ

unauthorized workers .... " Arizona, 567 U.S. at 404 (citing 8 U.S.C. $ 1324a.). Its purpose is


                                                 23
       Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 31 of 38




to "combat the employment of illegal aliens." Id. (citing Hoffman Plastic Compounds, 535 U.S.

at 147). As set forth in Kearns' opening memorandum, the Green Light Law was intended to do

the opposite-assist undocumented immigrants with gaining and maintaining employment.

               Defendants claim there can be no such conflict because Section 1324a only

punishes employers, and prohibits no other conduct, meaning Congress did not intend to preempt

any other state conduct. Not so. As the Supreme Court held in Arizona, Congress also

intended-without saying so-to preempt states from punishing the employees. In doing so, the

Court held that state regulations regarding the employment of undocumented immigrants -aside

from those expressly preempted in Section l 324a-could, indeed, be preempted. Id. at 406

("But the existence of an 'express preemption provisio[n] does not bar the ordinary working of

conflict preemption principles' or impose a 'special burden' that would make it more difficult to

establish the preemption of laws falling outside the clause.") (quoting Geier v. American Honda

Motor Co., 529 U.S. 861, 869-872 (2000)). If states are preempted from punishing employees,

the same prohibition naturally extends to assisting them, which is precisely what the Legislature

intended Green Light Law to do.

               Finally, Defendants' citations to Madeira v. Affordable Hous. Found., Inc., 469

F.3d 219, 242 (2d Cir. 2006), and California, 921 F.3d at 881, miss the mark. In Madeira, the

issue was whether undocumented workers injured in construction accidents could recover

damages (or whether recovery under state labor law was preempted by the IRCA). And in

California, the issue was whether a state employee-notice law for federal government

inspections was preempted. Neither state law directly conflicted with the goal of IRCA to

"combat the employment of illegal aliens" to the extent the Green Light Law does. They are




                                                24
               Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 32 of 38




       workplace safety and protection statutes, not statutes expressly intended to lead to the hiring and

       employment of undocumented workers, as the Green Light Law is.


III.           Kearns meets the preliminary injunction criteria, most of which
               Defendants ignore.

                       Defendants' opposition to Kearns' preliminary injunction motion is largely

       confined to the argument that Kearns is unlikely to succeed on the merits of his claim. For the

       reasons set forth above, their argument is without merit. And the balance of equities tips

       decidedly in Kearns' favor because he risks prosecution unless the status quo remains in place.

       See Friends of the E. Hampton Airport, Inc. v. Town of E. Hampton, 841 F.3d 133, 144 (2d Cir.

       2016) (a "party is not required to pursue arguably illegal activity ... or expose itself to criminal

       liability before bringing suit to challenge a statute alleged to violate federal law.").

                       With regard to public interest, Defendants rely on New York State Rest. Ass 'n v.

       New York City Bd. ofHealth, 545 F. Supp. 2d 363,368 (S.D.N.Y. 2008), which involved "laws

       enacted for the purpose of advancing public health," particularly "to address serious health

       issues." That is not the case here. Instead, the Ninth Circuit's decision in Valle def Sol Inc. v.

       Whiting, 732 F.3d 1006, 1029 (9th Cir. 2013), which involved an injunction against enforcement

       of an immigration-related state statute, is directly on point. In granting the injunction, the court

       held: "it is clear that it would not be equitable or in the public's interest to allow the state ... to

       violate the requirements of federal law, especially when there are no adequate remedies

       available." Id. The same is true here.


                                                     Conclusion

                       For the foregoing reasons, the Court should deny Defendants' motion to dismiss

       and grant Keams' motion for a preliminary injunction.

                                                          25
         Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 33 of 38




Dated:        September 16, 2019
              Buffalo, New York
                                            MICHAEL A. SIRAGUSA
                                            Erie County Attorney and Attorney for
                                            Plaintiff Michael P. Kearns in his individual
                                            capacity and official capacity as Clerk of the
                                            County of Erie, New York

                                            By: s/ Kenneth R. Kirby
                                            KENNETH R. KIRBY, ESQ.
                                            Assistant County Attorney, of Counsel
                                            95 Franklin Street, Suite 1635
                                            Buffalo, NY 14202
                                            Tel: (716) 858-2208
                                            Email: kenneth.kirby@erie.gov

                                            By: s/ Thomas J. Navarro
                                            THOMAS J. NAVARRO, JR.
                                            Assistant County Attorney, of Counsel
                                            95 Franklin Street, Suite 1635
                                            Buffalo, NY 14202
                                            Tel: (716) 858-2208
                                            Email: thomas.navarro@erie.gov




                                       26
       Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 34 of 38




                                  CERTIFICATE OF SERVICE
        We hereby certify that on September 16, 2019, we electronically filed the foregoing with
the clerk of the District Court using its CM/ECF system, and on the same date we mailed a true
copy of the foregoing, via the United States Postal Service, to the following non-CM/ECF
participant at the following address, by depositing into a United States Postal Service
receptacle/depository provided for the same, a true copy of the foregoing, sealed in a postage
prepaid, properly addressed wrapper, addressed to Proposed Intervenor Daniel T. Warren, as
follows:
                                           Daniel T. Warren
                                       836 Indian Church Road
                                      West Seneca, NY 14224
                                 Email: d.warren@roadrunner.com

AND, we hereby certify that on September 16, 2019, we electronically filed with the clerk of
District Court using its CM/ECF system, and on the same date the court's CM/ECF system
caused to be ( electronically) served the foregoing to the following CM/ECF participant at the
following ( email) addresses:

                                George M. Zimmerman, Esq.
                       New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A. James,
and Commissioner of the New York State Department of Motor Vehicles Mark J.F. Schroeder.
                                  Office & P. O. Address:
                                     Main Place Tower
                                         Suite 300A
                                      350 Main Street
                                 Buffalo, New York 14202
                                   Phone: (716) 853-8400
                           Email: George.Zimmerman@ag.ny.goy

                                   Joel J. Terragnoli, Esq.
                       New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A. James,
and Commissioner of the New York State Department of Motor Vehicles Mark J.F. Schroeder.
                                  Office & P. 0. Address:
                                      Main Place Tower
                                          Suite 300A
                                       350 Main Street
                                 Buffalo, New York 14202
                                   Phone: (716) 853-8400
                              Email: Joel.Terragnoli@ag.ny.gov

                                      Linda Fang, Esq.
                       New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A. James,
and Commissioner of the New York State Department of Motor Vehicles Mark J.F. Schroeder.
                                             27
       Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 35 of 38




                                  Office &P.O. Address:
                                 28 Liberty Street, 25° Floor
                                 New York, New York 10005
                                   Phone: (212) 416-8656
                                Email: Linda. Fang@ag.ny.gov


AND, we hereby certify that on September 16, 2019, we electronically filed with the clerk of
District Court using its CM/ECF system, and on the same date the court's CM/ECF system
caused to be ( electronically) served the foregoing to the following counsel for each of the
"amicus curiae" and Proposed Intervenor at the following ( email) addresses:

                                  Christopher T. Dunn, Esq.
            Attorney for the N.Y. Civil Liberties Union, appearing "amicus curiae"
                                   Office & P. 0. Address:
                                   Christopher T. Dunn, Esq.
                                   NY Civil Liberties Union
                                        125 Broad Street
                                           17 Floor
                                    New York, NY 10004
                                         212-344-3005
                                   Email: cdunn@nyclu.org

                            Antony Philip Falcomer Gemmell, Esq.
            Attorney for the N.Y. Civil Liberties Union, appearing amicus curiae
                                   Office & P. 0. Address:
                               Antony Philip Falcomer Gemmell
                                  NY Civil Liberties Union
                                       125 Broad Street
                                          19 Floor
                                    New York, NY 10004
                                        212-607-3320
                                 Email: agemmell@nyclu.org


                                   Amy Louise Belsher, Esq.
             Attorney for the N.Y. Civil Liberties Union, appearing amicus curiae"
                                    Office & P.O. Address:
                          New York Civil Liberties Union Foundation
                                    Amy Louise Belsher
                                      125 Broad Street
                                         19th Floor
                                   New York, NY 10004
                                       212-607-3342
                                Email: abelsher@nyclu.org

                                               28
       Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 36 of 38




                                  Christopher J. Hajec, Esq.
          Attorney for Immigration Refonn Law Institute, appearing amicus curiae"
                                  Office & P.O. Address:
                                  Christopher J. Hajec, Esq.
                             Immigration Law Reform Institute
                                 25 Massachusetts Ave. NW
                                          Suite 335
                                   Washington, DC 20001
                                   Phone: (202) 232-5590
                                   Email: chajec@irli.org


                                       Joshua Perry, Esq.
Special Counsel for Civil Rights for the Attorney General of the State of Connecticut, appearing
                                       amicus curiae"
                                   Office & P. 0. Address:
                  Office of the Attorney General of the State of Connecticut
                                      Joshua Perry, Esq.
                               Special Counsel for Civil Rights
                                         P.O.Box 120
                                         55 Elm Street
                                     Hartford, CT 06106
                                    Phone: (860) 808-5372
                                 Email: Joshua.perry@ct.gov

                                  Francisca D. Fajana, Esq.
             Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                                  Office & P. O. Address:
                                     Francisca D. Fajana
                                   Latino Justice PRLDEF
                                     475 Riverside Drive
                                         Suite 1901
                                    New York, NY 10115
                                        212-739-7576
                              Email: ffajana@latinojustice.org

                                      Jackson Chin, Esq.
             Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                                  Office & P. 0. Address:
                                         Jackson Chin
                                   Latino Justice PRLDEF
                                     475 Riverside Drive
                                          Suite 1901
                                    New York, NY 10115
                                         212 739-7572
                                Email: jchin@latinojustice.org
                                              29
Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 37 of 38




                         Jorge Luis Vasquez, Jr., Esq
     Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                           Office & P. 0. Address:
                           Jorge Luis Vasquez, Jr.
                            LatinoJustice PRLDEF
                             475 Riverside Drive
                                  Suite 1903
                            New York, NY 10115
                                212-739-7590
                     Email: jvasquez@latinojustice.org


                           Kathleen A. Reilly, Esq
     Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                          Office & P. 0. Address:
                             Kathleen A. Reilly
                     Arnold & Porter Kaye Scholer LLP
                            250 West 55th Street
                         New York, NY 10019-9710
                               212-836-7450
                  Email: kathleen.reilly@arnoldporter.com


                        Maurice Weathers Sayeh, Esq
     Attorney for Rural and Migrant Ministry, et al., Proposed Intervenor
                          Office & P. 0. Address:
                         Maurice Weathers Sayeh
                    Arnold & Porter Kaye Scholer LLP
                           250 West 55th Street
                        New York, NY 10019-9710
                              212-836-7864
                  Email: maurice.saych@arnoldporter.com




                                      30
      Case 1:19-cv-00902-EAW Document 60 Filed 09/16/19 Page 38 of 38




Dated: Buffalo, New York
       September 16, 2019

                                         MICHAEL A. SIRAGUSA
                                         Erie County Attorney and Attorney for
                                         Plaintiff Michael P. Keams in his individual
                                         capacity and official capacity as Clerk of the
                                         County of Erie, New York

                                         By: s/ Kenneth R. Kirby
                                         KENNETH R. KIRBY, ESQ.
                                         Assistant County Attorney, of Counsel
                                         95 Franklin Street, Suite 1635
                                         Buffalo, NY 14202
                                         Tel: (716) 858-2208
                                         Email: kenneth.kirby@erie.goy

                                         By: s/ Thomas J. Navarro
                                         THOMAS J. NAVARRO, JR.
                                         Assistant County Attorney, of Counsel
                                         95 Franklin Street, Suite 1635
                                         Buffalo, NY 14202
                                         Tel: (716) 858-2208
                                         Email: thomas.navarro@erie.gov




                                    31
